DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao (CN206766785U).
Regarding claim 1, Shao discloses a filter for a bin storing agricultural material, the filter comprising; 4a rigid perimeter frame supporting a grate (123) within the frame (Fig. 2); and 5a plurality of legs (121) spaced about the perimeter frame, 6wherein the filter, in use, is located within the bin (Fig. 1) and positioned to 7substantially cover an outlet (10) of the bin, the plurality of legs in direct contact with the 8bin so as to transmit vibrations from the bin to the filter (Fig. 1), the agricultural material 9within the bin traversing the grate as it exits the bin (Fig. 1).
Regarding claim 3, the grate comprises a plurality of line wires interleaved 15with a plurality of cross-wires across the rigid perimeter frame (Fig. 2).
Regarding claim 4, the plurality of legs (springs 121) is adjustably mounted to the 18perimeter frame (springs are naturally adjustable through the application of force).
Regarding claim 5, Shao discloses a silo or agricultural storage bin comprising the filter of claim 1 (Fig. 1).
Regarding claim 7, Shao discloses a silo or agricultural storage bin comprising the filter of claim 3 (Fig. 1).
Regarding claim 8, Shao discloses a silo or agricultural storage bin comprising the filter of claim 4 (Fig. 1).
Regarding claim 9, Shao discloses a silo or agricultural storage bin comprising the filter of claim 5 (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao.
Regarding claim 2, Shao discloses the claimed invention except for the rigid perimeter frame comprises two portions 12operably engageable with one another. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the rigid frame as two separate pieces and then assemble them together, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 
Regarding claim 6, Shao discloses a silo or agricultural storage bin comprising the filter of claim 2 (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONNELL A LONG/Primary Examiner, Art Unit 3754